Citation Nr: 1121859	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  05-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Rosai Dorman disease with destruction of the left elbow.  

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for sleep apnea, a temporomandibular joint disability, allergic rhinitis, and an acquired psychiatric disorder 

4.  Entitlement to an effective date prior to June 25, 2009, for a 30 percent rating for service-connected chronic headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2003, the RO denied a claim for service connection for "bilateral ankle pain."  In June 2007, the RO denied a claim for compensation pursuant to 38 U.S.C.A. § 1151 for Rosai Dorman disease with destruction of the left elbow.  In June 2010, the Board remanded the claims for additional development.  

The issues of entitlement to service connection for sleep apnea, a temporomandibular joint disability, allergic rhinitis, and an acquired psychiatric disorder, and entitlement to an effective date prior to June 25, 2009, for a 30 percent rating for service-connected chronic headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have Rosai Dorman disease with destruction of the left elbow resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.

2.  The Veteran does not have an ankle disability as the result of disease or injury that occurred during his active military service.  
CONCLUSIONS OF LAW

1.  Compensation for Rosai Dorman disease with destruction of the left elbow under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2010).

2.  A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for Rosai Dorman disease with destruction of the left elbow.  The Veteran asserts that during a VA examination of his left elbow in December 2004, his Rosai Dorman disease was mis-diagnosed as tennis elbow.  He asserts that as result of his misdiagnosis, he has lost over 70 percent of bone, and that his left arm functioning is severely limited.   

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service connected.  It is further provided that the proximate cause of the disability or death was (A) the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or, (B) the disability must be proximately caused by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied. In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health- care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2010).  

A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the treatment upon which the claim is based to the veteran's condition after the treatment has stopped.  38 C.F.R. § 3.361(b).

The relevant history is as follows: 

The Veteran's VA medical treatment reports show that in January 2003, and July 2004, he was afforded VA joints examinations, and that the purpose of the examinations was to evaluate his service-connected right knee disability.  In addition, in January 2003, he was afforded a VA neurological examination, the purpose of which was to evaluate his service-connected sinus disorder/tension headaches.  In July 2004, he was afforded a VA "nose, sinus, larynx, and pharynx" examination.  There were no relevant complaints, findings, or diagnoses, in any of the examination reports.  

VA progress notes show that beginning in November 2004, the Veteran was treated for complaints of a two-week history of left forearm pain.  In December 2004, he denied having sustained an injury to his left arm.  He reported of constant paresthesia to the left elbow and upper arm.  The reports note that his left shoulder and arm were without deformity, swelling, or ecchymosis, and that there was no muscle atrophy.  The assessment was left arm pain and paresthesia with elevated CK, possible myositis vs. nerve conduction defect.  Later that same month, tennis elbow was noted, with improvement on etodolac, and a nerve conduction velocity/electromyogram (NCV/EMG) of the left upper extremity was noted not to show any abnormal electrical signs.  A December 2004 X-ray was normal.  VA progress notes dated in January 2005 show that the Veteran complained of left arm pain, and that he was noted to have epicondylitis of the left elbow.  There are no relevant VA progress noted dated between January 2005 and July 2005.  VA progress notes dated between August and December of 2005 show that the Veteran was provided with etodolac, but do not show any specific complaints of left upper extremity pain; reports dated in August and December of 2005 show that he denied having pain.  In June 2006, the Veteran was found to have a lesion at the left distal humerus that had not been present upon X-ray in 2004.  A report dated June 7, 2006 notes that the Veteran reported a four-month history of swelling.  A June 2006 VA bone scan was interpreted to show findings consistent with a suspected malignancy, specifically, a soft tissue mass that was expanding and destroying the distal aspect of the left humerus.  A June 2006 magnetic resonance imaging (MRI) study contains an impression noting a malignancy at distal right (presumably "left") humerus at least 7 centimeters (cm.) in length, 4 x 4 cm. transverse dimensions with bone invasion and destruction, with a metastatic lesion or primary bone tumor most probable, and that osteomyelitis was not likely due to the lack of periosteal elevation.  Thereafter, VA progress notes contain multiple notations of a history of Rosai-Dorfman disease with a lytic lesion of the distal left humerus status post resection, and that it was not a malignant disease.  

Reports from Scott & White (S&W), dated between 2006 and 2008, show that beginning in June 2006, the Veteran received treatment for a two-year history of left elbow pain.  The June 2006 impression was "grossly appearing lesion, posterolateral aspect, left elbow."  That same month, the Veteran underwent an incisional biopsy of left soft tissue mass, posterolateral elbow.  The postoperative diagnosis was soft tissue mass with bone erosion, posterolateral aspect of the left elbow.  A July 2006 report notes that there did not appear to be a malignancy, and that the findings were more suggestive of chronic inflammation, and that "an atypical infection certainly may be responsible."  That same month, the Veteran underwent an en bloc excision, with a postoperative diagnosis of "large caseating mass" which permeated the bone and went into the anterior aspect of the elbow joint.  The report notes that the mass was estimated to be 30 cubic centimeters, and that is was excised from beneath the triceps adjacent to the posterolateral aspect of the bone, and that multiple perforations of the bone had been identified, with erosion into the anterior compartment through the olecranon fossa.  A July 2006 pathology report contains a "microscopic diagnosis" of Rosai-Dorfman disease, with a notation of bony destruction.  An associated X-ray contains an impression noting findings most consistent with chronic osteomyelitis.  A December 2008 report notes use of etodolac, a history of Rosai-Dorfman "which apparently is a histiocytosis," and that, "It is unclear if this syndrome involves bones, however, he has had elbow surgery x 2 in the past."  

A VA examination report, dated in September 2010, shows that the physician summarized the Veteran's relevant medical history as to his left upper extremity, and that the Veteran was examined.  The physician states:

There is no evidence that there was any carelessness, negligence, or lack of proper skill, nor error in judgment on the part of the VA in treating this veteran who developed a benign disease of his distal left humerus.  This patient does not have a cancer and did not have an infection; there was  no failure to make a timely diagnosis.  The treatment was appropriate for this veteran.  He was treated in an appropriate manner.  

The essential question presented in this case is whether compensation is warranted for Rosai Dorman disease with destruction of the left elbow under 38 U.S.C.A. § 1151 (West 2002).  Specifically, the issue is whether the Veteran has a left elbow disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or, whether the Veteran's left elbow disability was proximately caused by an event not reasonably foreseeable.  Id.  

The Board finds that the claim must be denied.  The Board first notes that there is no history of VA surgery in issue.  The evidence shows that beginning in November 2004, the Veteran was treated for complaints of left upper extremity pain, and that an X-ray, and an NCV/EMG, were essentially negative.  Between December 2004 and January 2005, his assessments noted tennis elbow, and epicondylitis.  There are no relevant VA progress for about the next seven months, i.e., that are dated between January 2005 and July 2005.  VA progress notes dated between August and December of 2005 show that the Veteran was provided with etodolac, but do not show any specific complaints of left upper extremity pain; reports dated in August and December of 2005 show that he denied having pain.  Although he reported a four-month history of swelling on June 7, 2006, there is no evidence to show that he had ever previously reported such swelling.  The earliest medical evidence noting left elbow Rosai-Dorman disease is dated in June 2006.  The September 2010 VA physician concluded that there is no evidence that there was any carelessness, negligence, or lack of proper skill, nor error in judgment on the part of the VA in treating the Veteran.  The VA physician's opinion is considered highly probative, as it indicates that it is based on a review of the Veteran's C-file, and as his opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In summary, the Veteran's Rosai Dorman disease with destruction of the left elbow is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA, there is no competent evidence to show that he has a left elbow disability that was proximately caused by an event not reasonably foreseeable, and the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for a left elbow disability, to include Rosai Dorman disease with destruction of the left elbow, under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.  


B.  Service Connection - Bilateral Ankles

The Veteran asserts that service connection is warranted for a bilateral ankle disability.  He asserts that he broke his right ankle while in Korea in 1977, and that he had ongoing problems with his ankles during service, to include spraining his ankles numerous times.  See Veteran's letters, received in May and July of 2004.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in May 1998, shows that his feet, and lower extremities, were clinically evaluated as normal.  The report notes a past history of "generalized arthralgias."  In an associated "report of medical history," he denied having had foot trouble, or "arthritis, rheumatism, or bursitis."  See also examination reports, dated in March 1984 and May 1994 (same).  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2010.  This evidence includes a VA examination report, dated in May 1998, which shows that the Veteran complained of right knee, low back, and right great toe symptoms, but not ankle symptoms.  There was no relevant diagnosis.  

A VA examination report, dated in September 2009, shows that the Veteran complained of bilateral ankle weakness.  The examiner noted that the Veteran's service treatment reports include a separation examination report, at which time he did not complain of any ankle impairments.  Current X-rays were noted to show mild osteoarthritis of the ankles bilaterally.  The physician concluded, "There is no evidence that the current ankle complaints are attributable to military service nor secondary to any service-connected disability."  

As an initial matter, the Board finds that the Veteran's assertions that he broke his right ankle during service, and that he had multiple sprains, are not credible.  The Veteran was not treated for ankle symptoms during service.  In addition, an ankle disorder was not noted upon separation from service; at that time, his feet and lower extremities were clinically evaluated as normal.  There are no X-rays which indicate a history of fracture, and the Veteran did not report a history of a broken right ankle upon examination in September 2009.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19- 20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board further finds that the claim must be denied.  As previously stated, the Veteran was not treated for ankle symptoms during service.  In addition, an ankle disorder was not noted upon separation from service; at that time, his feet and lower extremities were clinically evaluated as normal.  Therefore, a chronic ankle disorder is not factually shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of an ankle disorder is dated in 2009.  This is approximately 10 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between the post-service diagnosis of an ankle disorder and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the only competent opinion of record is found in the September 2009 VA examination report, and this opinion weighs against the claim.  The examiner indicated that his opinion was based on a review of the Veteran's medical files.  Finally, there is no medical evidence to show that arthritis of an ankle was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has an ankle disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  


C.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contentions that the Veteran has a left elbow disability for which compensation is warranted under 38 U.S.C.A. § 1151, and that he has a bilateral ankle disability that is due to his service.  In this case, the Veteran has been found not to be a credible historian.  When the Veteran's service treatment reports and post-service medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions that he has a left elbow disability for which compensation is warranted under 38 U.S.C.A. § 1151, and that he has a bilateral ankle disability that is due to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 (bilateral ankle disability), October 2006 (38 U.S.C.A. § 1151 claim), and January 2010 (both claims).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and medical opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


REMAND

With regard to the claim of entitlement to an effective date prior to June 25, 2009, for a 30 percent rating for service-connected chronic headaches, in a June 2010 decision, the RO granted a 30 percent rating for this disability, and assigned an effective date of June 25, 2009.  In statements received in March 2011, the Veteran  indicated that he disagreed with the assigned effective date, and these statements satisfy the criteria for a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302 (2010).  Because a timely NOD was filed to this aspect of the RO's June 2010 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to an effective date prior to June 25, 2009, for a 30 percent rating for service-connected chronic headaches.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Similarly, in February 2010, the RO denied claims for service connection for sleep apnea, a temporomandibular joint (TMJ) disability, allergic rhinitis, and depression.  That same month, the Veteran  indicated that he disagreed with these decisions, and his statement satisfies the criteria for a timely NOD.  See 38 C.F.R. §§ 20.201, 20.302.  Therefore, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to service connection for sleep apnea, a temporomandibular joint disability, allergic rhinitis, and an acquired psychiatric disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to an effective date prior to June 25, 2009, for a 30 percent rating for service-connected chronic headaches, and entitlement to service connection for sleep apnea, a temporomandibular joint disability, allergic rhinitis, and an acquired psychiatric disorder.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


